COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-262-CV
 
 
JEWARA
O. DILLARD                                                           APPELLANT
 
                                                   V.
 
U.S.
BANK NATIONAL ASSOCIATION,                                      APPELLEE
AS TRUSTEE FOR THE
SPECIALTY
UNDERWRITING AND
RESIDENTIAL 
FINANCE TRUST MORTGAGE
LOAN
ASSET‑BACKED
CERTIFICATION SERIES
2006‑BC4
                                               ----------
 
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
 
                                              ------------




Appellant filed a timely notice of appeal from
the trial court=s July 29, 2009 judgment.  The trial court subsequently granted
appellant=s motion for new trial on August
14, 2009, while it still had plenary jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).
On August 18, 2009, we informed the appellant
that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before August 28, 2009,
appellant filed a response showing grounds for continuing the appeal.  No response has been received.
Accordingly, on this court=s own
motion, we dismiss the appeal as moot.  See
Tex. R. App. P. 43.2(f).
PER CURIAM
PANEL:  MEIER, J.; CAYCE, C.J.;
and LIVINGSTON, J.
DELIVERED:  September 10, 2009




[1]See Tex. R. App. P. 47.4.